DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered. Claims 1, 2, 9, 10, 13, 14 are amended. Claims 3, 11 are canceled. Claim 15-18 are newly added. Claims 1-2, 4-10, 12-18 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12-14 are dependent on claims which have been canceled in the amendment. Correction is required.
Allowable Subject Matter
Claims 1, 2, 5-10, 15-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, as amended, it recites, inter alia, a virtual reality system, that monitors where the user is looking on the page, and determines which of the items on the page the user is looking at, wherein the computer system displays the page in the shape of a cylindrical wall, and the user turns around in a circle to navigate between the different items displayed on the cylindrical wall, where the social network page has posts which advance in time in a direction around the circle, and where the computer system detects the user turning in a circle to advance along the timeline either forward in time when the user looks at the page by rotating around the circle in a first direction, and to go back in time when the user looks at the page by rotating along the circle in a second direction opposite to the first direction, and to advance between the different feeds at similar times when the user looks at the page by moving up and down, wherein the computer detects both a horizontal axis for time an a vertical axis for a specific item that the user is looking at, and where the page is organized to have a first section for videos arranged at a first location along the vertical axis, a second section for text style messages arranged at a second location along the vertical axis, and a third section for photos, arranged at a third location along the vertical axis; and where items on the page include control items which are selected when the user views the control item for a specified amount of time or more. None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Claim 9 recites similar limitations as claim 1 thus is allowed under similar rational.
Response to Arguments
Applicant’s arguments, see 11-15, filed 7/28/2021, with respect to 1-2, 4-10, 12-18 have been fully considered and are persuasive.  The 35 USC § 103 rejection of 4/30/2019 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        8/7/2021